DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 12 August 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, 15, 19, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryoki (U.S. Pub. 2016/0093657) in view of Makiuchi et al. (U.S. Patent 5,185,272) in view of Inazu et al. (U.S. Pub. 2013/0328013).
Claim 1:  Ryoki discloses a light receiving element, comprising: 
a plurality of pixels (PIX; Fig. 2A, paragraph 17); 
a photoelectric converter (220; Fig. 2A, paragraph 17) that is provided as a layer common to the plurality of pixels (PIX), and contains a compound semiconductor material (paragraph 19); and 
a first electrode layer (204; Fig. 2A, paragraph 18) that is provided between the plurality of pixels (PIX) on a light incident surface side (upper side) of the photoelectric converter (220), and has a light-shielding property (paragraph 18). 
Ryoki appears not to explicitly disclose the photoelectric converter includes a photoelectric conversion layer, a first contact layer and a second contact layer, 
wherein the second contact layer includes a first conduction-type region provided in a region that opposes each of the plurality of pixels, and wherein a second conduction-type region is provided around the first conduction-type region and is provided within portions of the photoelectric conversion layer,
wherein the first contact layer is provided between the photoelectric conversion layer and the first electrode layer and the second contact layer is provided on a side of the photoelectric conversion layer, opposite to the first contact layer, and
wherein the photoelectric conversion layer, the first contact layer and the second contact layer each includes a III-V group semiconductor material.
Makiuchi et al., however, discloses the photoelectric converter (C; Fig. 18, column 12, lines 13-32) includes a photoelectric conversion layer (3; Fig. 18, column 10, lines 14-29), a first contact layer (2; Fig. 18, column 10, lines 14-29), and a second contact layer (4 and 5”; Fig. 18, column 10, lines 14-29 and column 12, lines 13-32), 
wherein the second contact layer (4 and 5”) includes a first conduction-type region (4) provided in a region that opposes each of the plurality of pixels, and wherein a second conduction-type region (5”) is provided around the first conduction-type region (4) and is provided within portions of the photoelectric conversion layer (3), 
wherein the first contact layer (2) is provided between the photoelectric conversion layer (3) and the first electrode layer (1; Fig. 18, column 10, lines 14-29 and column 12, lines 13-23) and the second contact layer (4 and 5”) is provided on a side (upper side of 3 in Fig. 18) of the photoelectric conversion layer (3), opposite to the first contact layer (2), 
wherein the photoelectric conversion layer (3), the first contact layer (2) and the second contact layer (4 and 5”) each includes a III-V group semiconductor material (column 10, lines 14-29) in order to absorb light having a wavelength of approximately 1 µm (column 1, line 65 – column 2, line 9).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Ryoki with the disclosure of Makiuchi et al. to have made the photoelectric converter includes a photoelectric conversion layer, a first contact layer and a second contact layer, 
wherein the second contact layer includes a first conduction-type region provided in a region that opposes each of the plurality of pixels, and wherein a second conduction-type region is provided around the first conduction-type region and is provided within portions of the photoelectric conversion layer,
wherein the first contact layer is provided between the photoelectric conversion layer and the first electrode layer and the second contact layer is provided on a side of the photoelectric conversion layer, opposite to the first contact layer, and
wherein the photoelectric conversion layer, the first contact layer and the second contact layer each includes a III-V group semiconductor material in order to absorb light having a wavelength of approximately 1 µm.
Ryoki in view of Makiuchi et al. appears not to explicitly disclose the first electrode has a stacked structure including a first semiconductor layer and a metal film, and 
wherein the first semiconductor layer includes a III-V group semiconductor material.
Inazu et al., however, discloses the first electrode (10 and 12; Fig. 1, paragraphs 61 and 63) has a stacked structure including a first semiconductor layer (10; Fig. 1, paragraph 61) and a metal film (12; Fig. 1, paragraph 63),
and wherein the first semiconductor layer (10) includes a III-V group semiconductor material (paragraph 61) in order to provide a pathway for electrical signal within the device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Ryoki in view of Makiuchi et al. with the disclosure of Inazu et al. to have made the first electrode has a stacked structure including a first semiconductor layer and a metal film,
and wherein the first semiconductor layer includes a III-V group semiconductor material in order to provide a pathway for electrical signal within the device.
Claim 3:  Ryoki in view of Makiuchi et al. in view of Inazu et al. discloses the light receiving element according to claim 1, and Inazu et al. further discloses the metal film (12) has a light-shielding property (paragraph 63).
Claim 4:  Ryoki in view of Makiuchi et al. in view of Inazu et al. discloses the light receiving element according to claim 1, and Ryoki further discloses wherein the first electrode layer (204) has a lattice shape (Fig. 2B).
Claim 5:  Ryoki in view of Makiuchi et al. in view of Inazu et al. discloses the light receiving element according to claim 1, and further discloses the first contact layer (2) is provided between the photoelectric conversion layer (3) and the first electrode layer (1) and the second contact layer (4 and 5”) is provided on a side (upper side of 3 in Fig. 18) of the photoelectric conversion layer (3), opposite to the first contact layer (2) (Makiuchi et al., prima facie case of obviousness as stated above).
Claim 8:  Ryoki in view of Makiuchi et al. in view of Inazu et al. discloses the light receiving element according to claim 1, wherein the photoelectric conversion layer (3) absorbs a wavelength (approximately 1 µm) in at least an infrared region and generates electric charges (Makiuchi et al., prima facie case of obviousness as stated above).
Claim 15:  Ryoki discloses an electronic apparatus, comprising
a light receiving element (100; paragraph 17), the light receiving element (100) including 
a plurality of pixels (PIX; Fig. 2A, paragraph 17); 
a photoelectric converter (220; Fig. 2A, paragraph 17) that is provided as a layer common to the plurality of pixels (PIX), and contains a compound semiconductor material (paragraph 19); and 
a first electrode layer (204; Fig. 2A, paragraph 18) that is provided between the plurality of pixels (PIX) on a light incident surface side (upper side) of the photoelectric converter (220), and has a light-shielding property (paragraph 18). 
Ryoki appears not to explicitly disclose the photoelectric converter includes a photoelectric conversion layer, a first contact layer and a second contact layer, 
wherein the second contact layer includes a first conduction-type region provided in a region that opposes each of the plurality of pixels, and wherein a second conduction-type region is provided around the first conduction-type region and is provided within portions of the photoelectric conversion layer, and
wherein the photoelectric conversion layer, the first contact layer and the second contact layer each includes a III-V group semiconductor material, 
Makiuchi et al., however, discloses the photoelectric converter (C; Fig. 18, column 12, lines 13-32) includes a photoelectric conversion layer (3; Fig. 18, column 10, lines 14-29), a first contact layer (2; Fig. 18, column 10, lines 14-29), and a second contact layer (4 and 5”; Fig. 18, column 10, lines 14-29 and column 12, lines 13-32), 
wherein the second contact layer (4 and 5”) includes a first conduction-type region (4) provided in a region that opposes each of the plurality of pixels, and wherein a second conduction-type region (5”) is provided around the first conduction-type region (4) and is provided within portions of the photoelectric conversion layer (3),
wherein the photoelectric conversion layer (3), the first contact layer (2) and the second contact layer (4 and 5A) each includes a III-V group semiconductor material (column 8, lines 54-58) in order to absorb light having a wavelength of approximately 1 µm (column 1, line 65 – column 2, line 9).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Ryoki with the disclosure of Makiuchi et al. to have made 
the photoelectric converter includes a photoelectric conversion layer, a first contact layer and a second contact layer, 
wherein the second contact layer includes a first conduction-type region provided in a region that opposes each of the plurality of pixels, and wherein a second conduction-type region is provided around the first conduction-type region and is provided within portions of the photoelectric conversion layer, and
wherein the photoelectric conversion layer, the first contact layer and the second contact layer each includes a III-V group semiconductor material in order to absorb light having a wavelength of approximately 1 µm.
Ryoki in view of Makiuchi et al. appears not to explicitly disclose the first electrode has a stacked structure including a first semiconductor layer and a metal film and wherein the first semiconductor layer includes a III-V group semiconductor material.
Inazu et al., however, discloses the first electrode (10 and 12; Fig. 1, paragraphs 61 and 63) has a stacked structure including a first semiconductor layer (10; Fig. 1, paragraph 61) and a metal film (12; Fig. 1, paragraph 63) and wherein the first semiconductor layer (10) includes a III-V group semiconductor material (paragraph 61) in order to provide a pathway for electrical signal within the device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Ryoki in view of Makiuchi et al. with the disclosure of Inazu et al. to have made the first electrode has a stacked structure including a first semiconductor layer and a metal film and wherein the first semiconductor layer includes a III-V group semiconductor material in order to provide a pathway for electrical signal within the device.
Claim 19:  Ryoki in view of Makiuchi et al. in view of Inazu et al. discloses the electronic apparatus according to claim 15, and Ryoki further discloses wherein the first electrode layer (204) has a lattice shape (Fig. 2B).
Claim 22:  Ryoki in view of Makiuchi et al. in view of Inazu et al. discloses the electronic apparatus according to claim 15, wherein the photoelectric conversion layer (3) absorbs a wavelength (approximately 1 µm) in at least an infrared region and generates electric charges (Makiuchi et al., prima facie case of obviousness as stated above).
Claim 24:  Ryoki in view of Makiuchi et al. in view of Inazu et al. discloses the light receiving element according to claim 1, wherein the photoelectric conversion layer (3 of Makiuchi et al.), the first contact layer (2 of Makiuchi et al.) and the second contact layer (4 and 5” of Makiuchi et al.) each includes a III-V group semiconductor material, and wherein the first semiconductor layer (10 of Inazu et al.) includes a III-V group semiconductor material (prima facie case of obviousness as stated above).
Claim 25:  Ryoki in view of Makiuchi et al. in view of Inazu et al. discloses the electronic apparatus according to claim 15, wherein the photoelectric conversion layer (3 of Makiuchi et al.), the first contact layer (2 of Makiuchi et al.) and the second contact layer (4 and 5” of Makiuchi et al.) each includes a III-V group semiconductor material, and wherein the first semiconductor layer (10 of Inazu et al.) includes a III-V group semiconductor material (prima facie case of obviousness as stated above).

Claims 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryoki in view of Makiuchi et al. in view of Inazu et al. as applied to claims 1 and 15 above, and further in view of Maekawa et al. (U.S. Pub. 2013/0341694).
Claim 7:  Ryoki in view of Makiuchi et al. in view of Inazu et al. discloses the light receiving element according to claim 1.
Ryoki in view of Makiuchi et al. in view of Inazu et al. appears not to explicitly disclose wherein the light receiving element includes a pixel region in which the plurality of pixels is provided and a peripheral region provided outside the pixel region, and wherein the first electrode layer is electrically coupled, at a perimeter of the pixel region, to a readout electrode provided in the peripheral region.
Maekawa et al., however, discloses the light receiving element includes a pixel region (8; Fig. 2, paragraph 70) in which the plurality of pixels (3; Fig. 2, paragraph 69) is provided and a peripheral region (9; Fig. 2, paragraph 70) provided outside the pixel region (8), and the first electrode layer (5; Fig. 2, paragraph 69) is electrically coupled, at a perimeter of the pixel region (8), to a readout electrode (6; Fig. 2, paragraph 69) provided in the peripheral region (9) in order to connect the pixel region to circuitry (paragraph 78).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Ryoki in view of Makiuchi et al. in view of Inazu et al. with the disclosure of Maekawa et al. to have made the light receiving element includes a pixel region in which the plurality of pixels is provided and a peripheral region provided outside the pixel region, and the first electrode layer is electrically coupled, at a perimeter of the pixel region, to a readout electrode provided in the peripheral region in order to connect the pixel region to circuitry.
Claim 21:  Ryoki in view of Makiuchi et al. in view of Inazu et al. discloses the electronic apparatus according to claim 15.
Ryoki in view of Makiuchi et al. in view of Inazu et al. appears not to explicitly disclose wherein the light receiving element includes a pixel region in which the plurality of pixels is provided and a peripheral region provided outside the pixel region, and wherein the first electrode layer is electrically coupled, at a perimeter of the pixel region, to a readout electrode provided in the peripheral region.
Maekawa et al., however, discloses the light receiving element includes a pixel region (8; Fig. 2, paragraph 70) in which the plurality of pixels (3; Fig. 2, paragraph 69) is provided and a peripheral region (9; Fig. 2, paragraph 70) provided outside the pixel region (8), and the first electrode layer (5; Fig. 2, paragraph 69) is electrically coupled, at a perimeter of the pixel region (8), to a readout electrode (6; Fig. 2, paragraph 69) provided in the peripheral region (9) in order to connect the pixel region to circuitry (paragraph 78).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Ryoki in view of Makiuchi et al. in view of Inazu et al. with the disclosure of Maekawa et al. to have made the light receiving element includes a pixel region in which the plurality of pixels is provided and a peripheral region provided outside the pixel region, and the first electrode layer is electrically coupled, at a perimeter of the pixel region, to a readout electrode provided in the peripheral region in order to connect the pixel region to circuitry.

Claim(s) 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryoki in view of Makiuchi et al. in view of Inazu et al. as applied to claims 1 and 15 above, and further in view of Yamatoya et al. (U.S. Pub. 2009/0166807).
Claim 10:  Ryoki in view of Makiuchi et al. in view of Inazu et al. discloses the light receiving element according to claim 1, and Makiuchi et al. further discloses wherein the photoelectric conversion layer (3) includes InGaAs (column 8, lines 54-58), and wherein the first contact layer (2) and the second contact layer (4 and 5A) each includes InP or InGaAs (column 8, lines 54-58).
Ryoki in view of Makiuchi et al. in view of Inazu et al. appears not to explicitly disclose the first semiconductor layer includes InGaAs.
Yamatoya et al., however, discloses InGaAs is a suitable material for the first semiconductor layer (14; Fig. 1, paragraph 16) of the electrode layer (14 and 15; Fig. 1, paragraph 16).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Ryoki in view of Makiuchi et al. in view of Inazu et al. with the disclosure of Yamatoya et al. to have made the first semiconductor layer include InGaAs because the selection of a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Claim 23:  Ryoki in view of Makiuchi et al. in view of Inazu et al. discloses the electronic apparatus according to claim 15, and Makiuchi et al. further discloses wherein the photoelectric conversion layer (3) includes InGaAs (column 8, lines 54-58), and wherein the first contact layer (2) and the second contact layer (4 and 5A) each includes InP or InGaAs (column 8, lines 54-58).
Ryoki in view of Makiuchi et al. in view of Inazu et al. appears not to explicitly disclose the first semiconductor layer includes InGaAs.
Yamatoya et al., however, discloses InGaAs is a suitable material for the first semiconductor layer (14; Fig. 1, paragraph 16) of the electrode layer (14 and 15; Fig. 1, paragraph 16).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Ryoki in view of Makiuchi et al. in view of Inazu et al. with the disclosure of Yamatoya et al. to have made the first semiconductor layer include InGaAs because the selection of a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, an insulating layer provided over the photoelectric converter, wherein the insulating layer includes a carrier-induction film, as required by claims 11 and 16.  Claims 12, 14, 17 and 18 depends from claims 11 and 16 and are allowable for the same reason.

Response to Arguments
Applicant's arguments filed 12 August 2022 have been fully considered but they are not persuasive. 
Applicant contends Makiuchi et al. fails to disclose, teach or suggest wherein a second conduction-type region is provided around the first conduction-type region and is provided within portion of the photoelectric conversion layer.
Examiner notes Makiuchi et al. discloses a second conduction-type region (5”) is provided around the first conduction-type region (4) and is provided within portions of the photoelectric conversion layer (3) (Fig. 18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815